   .AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1
.._.....,. .....-

                                            UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                        JUDGMENT IN A CRIMINAL CASE
                                             V.                                  (For Offenses Committed On or After November 1, 1987)



                               Candido Crescencio-Pascaul                        Case Number: 3:19-mj-21171




    REGISTRATION NO. 83770298                                                                                 PAR 0 8 2019
    THE DEFENDANT:                                                                                 CLERK, U.S. DISTRICT COURT
     IZI pleaded guilty to count( s) 1 of Complaint                                              SOUTHERN
                                                                                                 ___ .    DISTRICT OF CALIFORNIA

      D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                        Nature of Offense                                                       Count Number(s)
    8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                             1

      D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~-




      D Count(s)                                                                 dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                         D TIME SERVED                       6            7                           days

      IZI      Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the      defendant's possession at the time of arrest upon their deportation or removal.
      D        Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 7, 2019


                    \
                                                                              Date of Imposition of Sentence
                                                                                                                -
     Received \,,
                        Dl,JSti'--....
                                                  r--7
                                                  ·   . ,/
                           \         --·-·---·-·-·                                  VJl'"rl.LJL;E STANLEY-K.BOONE
                                                                                              ATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                     3:19-mj-21171
